Title: To Benjamin Franklin from Benjamin Lincoln, 25 September 1782
From: Lincoln, Benjamin
To: Franklin, Benjamin


Sir
War Office September 25. 1782
Congress has ordered me to prepare and lay before them a State of the pay Rations and Subsistence of the Officers and Men in the Armies of the different powers in Europe—as these often vary I have no means of procuring the necessary information with accuracy from any books I have seen— I am under the necessity therefore of requesting that your Excellency would be so good as to procure and forward to me the state of the pay Rations and Subsistance of the Officers and Men in the Service of france Spain and the Emperor of Germany.
The State of matters here your Excellency will receive from the Secretary of foreign affairs— I cannot however avoid mentioning to you that we have now a better Army in the field than we have had at any time before—since the War, they are well clothed and are in high discipline— Count Rochambeau a few days since was polite enough on seeing the American Troops to compliment the Commander in Chief with having a Prussian Army.
The Troops of His most Christian Majesty are joining the Main Army on the Hudson— I should be wanting in duty and must deny myself a particular pleasure did I not assure you that the order and regularity uniformly observed by this Army, and the chearfulness with which they have fought and bled in our Cause has endeared them to the people of America and they are held in esteem not merely by the thread of policy but by the permanent band of sincere friendship—there is the greatest harmony between the Troops of the two Armies and no other Contest but what arises from the Spirit of the Soldier and what ought to be considered an honourable pursuit—to excell in the field and in acts of politeness and generosity.
I have the honor to be, with perfect respect and Esteem, Your Excellency’s most obedt. humble servant
B Lincoln
His Excellency Benjamin Franklin Esquire.
 
Endorsed: Gen. Lincoln to BF. Sept. 25. 1782
